Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 11-16, filed 05/12/2022, with respect to claims 11-16 have been fully considered and are persuasive.  The rejection of claims 11-16 has been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masanori et al. (WO 2019065119 A1), hereinafter referred to as Masanori in view of Asao (WO2018025407).
Regarding Claim 1, Masanori teaches a motor (10) (¶ [0018] line 167 teaches “the motor 10 of the present embodiment”) comprising:
a stator (40) on which a coil (43) is wound (¶ [0020] lines 183-184 teach “the stator 40 has…a coil 43”); and 
	a rotor (30) configured to rotate by interacting with the stator (40) (¶ [0018] lines 167-168 teach “the motor 10…includes a housing 20, a rotor 30 having a shaft 31”; Fig. 1 exhibits the motor 10, rotor 30 configured with stator 40, and coils 43.),

    PNG
    media_image1.png
    164
    763
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    167
    776
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    450
    557
    media_image3.png
    Greyscale

wherein the rotor (30) comprises: 
a first permanent magnet (33B) and a second permanent magnet (33A) disposed in a circumferential direction of the rotor (30) and configured to form a magnetic field, and 
a rotor core (34) disposed between the first permanent magnet (33B) and the second permanent magnet (33A) (¶ [0026] lines 232-235 teach “the rotor 30 has a plurality of permanent magnets 33 and a plurality of core piece portions 34”, “permanent magnets 33 are arranged alternately with the core piece portions 34”), and

    PNG
    media_image4.png
    214
    791
    media_image4.png
    Greyscale

wherein the rotor core (34) comprises a notch (2S/2N) formed by being cut inward from a circumferential surface thereof adjacent to the first permanent magnet (33B) (¶ [0035] line 315 teaches “core piece portion 34N has…a notch portion 2N”; Fig. 2 exhibits notch portion 2N formed on the circumferential outer surface of the core piece 34N).

    PNG
    media_image5.png
    339
    788
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    664
    680
    media_image6.png
    Greyscale

	However Masanori teaches the claimed limitation as discussed above except  wherein the notch comprises: a first notch surface formed by being diagonally cut in an inward radial direction of the rotor core from the circumferential surface adjacent to a core center line extending radially from a motor shaft to pass through a center of the rotor core, and a second notch surface formed by being diagonally cut in the inward radial direction of the rotor core from the circumferential surface adjacent to the first permanent magnet.
	Asao, in the same field of endeavor about electric motor, teaches wherein the notch comprises: a first notch surface (see annotated figure 15) formed by being diagonally cut in an inward radial direction of the rotor core (5) from the circumferential surface adjacent to a core center line extending radially from a motor shaft (see figure 11 for the motor shaft 6) to pass through a center of the rotor core (5), and a second notch surface (see annotated figure 15) formed by being diagonally cut in the inward radial direction of the rotor core (5) from the circumferential surface adjacent to the first permanent magnet  (see figure 11 for the permanent magnet 1B) as shown in figures 15 and 11, for the advantageous benefit of providing effective in the ability to suppress the magnetic fall by magnetic flux leak, and improve efficiency, reducing manufacturing cost.

    PNG
    media_image7.png
    428
    637
    media_image7.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Masanori by using a first notch surface formed by being diagonally cut in an inward radial direction of the rotor core from the circumferential surface adjacent to a core center line extending radially from a motor shaft to pass through a center of the rotor core, and a second notch surface formed by being diagonally cut in the inward radial direction of the rotor core from the circumferential surface adjacent to the first permanent magnet, as taught by Asao, to provide effective in the ability to suppress the magnetic fall by magnetic flux leak, and improve efficiency, reducing manufacturing cost.
	
	Regarding Claim 6, Masanori teaches the motor according to claim 1 (see claim 1 above), wherein the rotor core (34N) further comprises a permanent magnet fixing portion (1N/1S) protruded in the circumferential direction from the notch (2N) and configured to fix the first permanent magnet (33B) (¶ [0037] lines 345-348 teach “scattering prevention portions 1N and 1S can prevent the permanent magnets 33A and 33B from scattering outward”; Fig. 2 exhibits scattering prevention portions 1N and 1S protruding from the circumferential sides of the core piece 34N adjacent to the notch 2N.).

    PNG
    media_image8.png
    210
    1067
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    663
    678
    media_image9.png
    Greyscale


	Regarding Claim 7, Masanori teaches the motor according to claim 6 (see claim 6 above), wherein:
the permanent magnet fixing portion (1N) is a first permanent magnet fixing portion, and 
the rotor core (34) further comprises a second permanent magnet fixing portion (1S) protruded in the circumferential direction from the circumferential surface of the rotor core (34) and configured to fix the second permanent magnet (33A) (¶ [0037] lines 345-348 teach “scattering prevention portions 1N and 1S can prevent the permanent magnets 33A and 33B from scattering outward”; Fig. 2 exhibits scattering prevention portions 1N and 1S protruding from the circumferential sides of the core piece 34.).

    PNG
    media_image8.png
    210
    1067
    media_image8.png
    Greyscale


    PNG
    media_image10.png
    663
    678
    media_image10.png
    Greyscale


	Regarding Claim 8, Masanori teaches the motor according to claim 7 (see claim 7 above), wherein: 
the first permanent magnet fixing portion (1N) comprises a first permanent magnet support surface in surface contact with the first permanent magnet (33B) and configured to prevent the first permanent magnet from being separated, and 
the second permanent magnet fixing portion (1S) comprises a second permanent magnet support surface in surface contact with the second permanent magnet (33A) and configured to prevent the second permanent magnet (33A) from being separated (¶ [0037] lines 343-347 teaches “portions 1N and 1S support the permanent magnets 33A and 33B on the outer side in the radial direction” and “1N and 1S can prevent the permanent magnets 33A and 33B from scattering outward in the radial direction”).

    PNG
    media_image11.png
    352
    1010
    media_image11.png
    Greyscale

Claims 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Masanori (WO2019065119) in view of Asao (WO2018025407), Pan (CN202634112) and Chen (CN105958691).
 Regarding Claim 16, Masanori teaches a cylindrical rotor (30) comprising: 
a plurality of permanent magnets (33) disposed in a circumferential direction and configured to form a magnetic field; 
a first rotor core (34N) disposed between the plurality of permanent magnets (33) (¶ [0026] lines 230-234 teach “the rotor core 32 has a plurality of permanent magnets 33 and a plurality of core piece portions 34” and “permanent magnets 33 are arranged alternately with the core piece portions 34 in the circumferential direction”);

    PNG
    media_image12.png
    214
    791
    media_image12.png
    Greyscale
 
wherein the first rotor core (34N) comprises a notch (2N) formed on one side of a circumferential surface thereof based on a core center line extending in a radial direction from a motor shaft to pass through a center of the first rotor core (¶ [0035] line 315 teaches “the core piece portion 34N has a…notch portion 2N”; Fig. ).

    PNG
    media_image13.png
    78
    1054
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    664
    680
    media_image14.png
    Greyscale

	Masanori teaches the claimed limitation as discussed above except wherein the notch comprises: a first notch surface formed by being diagonally cut in an inward radial direction of the first rotor core from the circumferential surface adjacent to a core center line extending radially from a motor shaft to pass through a center of the first rotor core; and a second notch surface formed by being diagonally cut in the inward radial direction of the first rotor core from the circumferential surface adjacent to a first permanent magnet, a second rotor core stacked in an axial direction with the first rotor core and wherein the second rotor core has a shape inverted left and right with the first rotor core to and configured to reduce a cogging torque.
However, Asao, in the same field of endeavor about electric motor, teaches wherein the notch comprises: a first notch surface (see annotated figure 15) formed by being diagonally cut in an inward radial direction of the rotor core (5) from the circumferential surface adjacent to a core center line extending radially from a motor shaft (see figure 11 for the motor shaft 6) to pass through a center of the rotor core (5), and a second notch surface (see annotated figure 15) formed by being diagonally cut in the inward radial direction of the rotor core (5) from the circumferential surface adjacent to the first permanent magnet  (see figure 11 for the permanent magnet 1B) as shown in figures 15 and 11, for the advantageous benefit of providing effective in the ability to suppress the magnetic fall by magnetic flux leak, and improve efficiency, reducing manufacturing cost.
Pan teaches a second rotor core (3) stacked in an axial direction with the first rotor core (2) and wherein the second rotor core (3) has a shape inverted left and right with the first rotor core (2) to and configured to reduce a cogging torque (¶ [0024] lines 142-153 teach “a first rotor iron core 2, and a second rotor iron core 3” and “right blocking hook 230 protrudes from the first magnetic conductive block 23, the left blocking hook 330 protrudes from the second opening 340”; Fig. 1 exhibits first rotor core 2 and second rotor core 3 oriented in the axial direction; Fig. 2 exhibits the left-right mirroring of the core blocks).

    PNG
    media_image15.png
    449
    1007
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    532
    473
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    687
    486
    media_image17.png
    Greyscale

Pan teaches a rotor assembly with an embedded inclined pole structure (Pan ¶ [0033] lines 211-212). Inclining the poles of a rotor is a common technique in the art to reduce cogging torque (Chen ¶ [0006] lines 27-28). Therefore, Pan teaches “configured to reduce a cogging torque”.

    PNG
    media_image18.png
    209
    1014
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    375
    1411
    media_image19.png
    Greyscale

	Doing so would result in suppressed electromagnetic noise, reduced cost of the motor, and an improved performance of the motor (Pan ¶ [0033]). As well as reduce cogging torque through an inclined pole rotor.

    PNG
    media_image20.png
    209
    1014
    media_image20.png
    Greyscale


    PNG
    media_image19.png
    375
    1411
    media_image19.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor taught by Masanori by using wherein the notch comprises: a first notch surface formed by being diagonally cut in an inward radial direction of the first rotor core from the circumferential surface adjacent to a core center line extending radially from a motor shaft to pass through a center of the first rotor core; and a second notch surface formed by being diagonally cut in the inward radial direction of the first rotor core from the circumferential surface adjacent to a first permanent magnet, a second rotor core stacked in an axial direction with the first rotor core and wherein the second rotor core has a shape inverted left and right with the first rotor core to and configured to reduce a cogging torque as taught by Asao, Pan and Chen, to provide effective in the ability to suppress the magnetic fall by magnetic flux leak, and improve efficiency, reducing manufacturing cost and reduce cogging torque through an inclined pole rotor.
Regarding Claim 17, Masanori teaches the cylindrical rotor according to claim 16 (see claim 16 above), wherein the notch (2N) is cut in an asymmetric shape (Annotated Fig. 2 exhibits the notch surfaces 2Na and 2Nb forming a scalene triangle, an asymmetric shape.).

    PNG
    media_image21.png
    663
    678
    media_image21.png
    Greyscale


Allowable Subject Matter
Claims 2-5, and 9 and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-15 allowed.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	July 28, 2022